Title: From George Washington to Robert Morris, 29 January 1783
From: Washington, George
To: Morris, Robert


                        
                            Sir
                            Head Quarters Newburgh Janry 29th 1783
                        
                        I am honored with your favor of the 20th inst. enclosing the Copy of a Letter to the Pay Mastr General; the
                            subject of yours have been communicated to Mr Flint principal Agt for the Contractors with the Army, who assured me there
                            is no doubt every facility will be given by them to the circulation of the Notes in contemplation to be issued. With
                            sentiments of Esteem I have the honor to be Sir Your &c.
                    